Exhibit 10.1
Belden Inc. Executive Severance Plan
ARTICLE I.
PURPOSE
This Executive Severance Plan has been established by the Company effective on
July 31, 2020 (the “Effective Date”) to provide Participants with the
opportunity to receive severance benefits in the event of certain terminations
of employment. The purpose of the Plan is to attract and retain qualified
executives through the offering of certain severance protections. The Plan, as a
“severance pay arrangement” within the meaning of Section 3(2)(B)(i) of ERISA,
is intended to meet all applicable requirements of ERISA, is administered and
maintained as an unfunded “welfare plan” under Section 3(1) of ERISA and is
intended to be exempt from the reporting and disclosure requirements of ERISA as
an unfunded welfare plan for a select group of management or highly compensated
employees.
ARTICLE II.
DEFINITIONS
Section 2.01 Definitions. Capitalized terms used but not otherwise defined
herein have the meanings set forth in this Article.
“Administrator” means the Board or any committee thereof duly authorized by the
Board to administer the Plan.
“Base Salary” means a Participant’s annualized pre-tax rate of base salary
payable by the Company.
“Board” means the Board of Directors of the Company.
“Business Protection Agreement” means the Business Protection Agreement between
the Company and a Participant regarding certain post-employment covenants
applicable to the Participant.
“Cause” means, with respect to a Participant, one or more of the following
actions that serves as the primary reason(s) for the termination of the
Participant’s employment with the Company, as determined by the Administrator in
its sole discretion:
(a) the Participant’s willful and continued failure to perform substantially his
or her duties owed to the Company or its affiliates after a written demand for
substantial performance is delivered to the Participant specifically identifying
the nature of such unacceptable performance, which is not cured by the
Participant within a reasonable period, not to exceed 30 days;



--------------------------------------------------------------------------------



(b) the Participant’s conviction or plea of nolo contendere of a felony or
engagement in a dishonest act, misappropriation of funds, embezzlement, criminal
conduct or common law fraud;
(c) the Participant’s material violation of the Company’s Code of Conduct; or
(d) the Participant’s engagement in an act that materially damages or materially
prejudices the Company or its affiliates or the Participant’s engagement in
activities materially damaging to the property, business or reputation of the
Company or its affiliates.
No such act, omission or event shall be treated as Cause unless (i) the
Participant has been provided a detailed, written statement of the basis for the
Administrator’s belief that such act, omission or event constitutes Cause, and
(ii) in the case of an event under clause (a) above, the Participant has had at
least a thirty (30) day period to take corrective action, and the Administrator,
after the end of such thirty (30) day correction period (if applicable),
determines reasonably and in good faith Cause does exist.
“Change in Control” shall have the meaning set forth in Section 4.03.
“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code shall be deemed to include a reference to any regulations
promulgated thereunder.
“Company” means Belden Inc., a Delaware corporation, and any successor thereto.
“Disability” means, with respect to a Participant, an incapacity that has
resulted in qualification of the Participant to receive long-term disability
benefits under the Company’s long term disability insurance plan in which the
Participant participates.
“Effective Date” has the meaning set forth in Article I.
“Employment Agreement” means any Executive Employment Agreement between the
Company and a Participant.
“Executive” means any full-time employee of the Company who is an executive
officer of the Company as determined by the Board and any other full-time
employee of the Company who is recommended by the Chief Executive Officer to the
Administrator to be a key employee who should be eligible to participate in the
Plan. Executives who are eligible to participate in the Plan shall be limited to
a select group of management or highly compensated employees within the meaning
of Sections 201, 301, and 404 of ERISA.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities and Exchange Act of 1934, as amended.
“Good Reason” means, with respect to a Participant, the occurrence of any of the
following events without the express written consent of the Participant:
2



--------------------------------------------------------------------------------



(a) The Participant’s Base Salary or annual target cash incentive opportunity is
materially reduced; or
(b) The Participant’s duties or responsibilities are negatively and materially
changed in a manner inconsistent with the Participant’s position (including
status, offices, titles, and reporting responsibilities) or authority; or
(c) The Company requires the Participant’s principal office to be relocated more
than 50 miles from its location as of the date immediately preceding the Change
in Control; or
(d) The Company’s failure to obtain an agreement from any successor to the
Company to assume and agree to perform the obligations under the Plan in the
same manner and to the same extent that the Company would be required to
perform, except where such assumption occurs by operation of law.
Prior to any termination by a Participant for “Good Reason,” the Participant
shall provide the Board not less than thirty (30) nor more than ninety (90)
days’ notice, with specificity, of the grounds constituting Good Reason and an
opportunity within such notice period for the Company to cure such grounds. The
notice shall be given within ninety (90) days following the initial existence of
grounds constituting Good Reason for such notice and subsequent termination, if
not so cured above, to be effective.
“Healthcare Coverage” means coverage for a Participant and his or her
tax-qualified dependents under the Company’s group health plan that provides
medical care (including group dental and vision), based on the applicable plans
and the Participant’s coverage elections in effect immediately prior to the date
of the Participant’s Qualifying Termination. The Company’s group health plan
does not include other benefits offered under a Company welfare plan such as
life insurance and disability insurance.
“Participant” has the meaning set forth in Article III.
“Person” has the meaning ascribed to it in Section 13(d)(3) of the Exchange Act.
“Plan” means this Belden Executive Severance Plan, as may be amended and/or
restated from time to time.
“Protection Period” means the period of time commencing on the occurrence of a
Change in Control of the Company and ending on the second anniversary of the
date of the Change in Control.
“Qualifying Termination” means the termination of a Participant’s employment
prior to the Participant’s attainment of age 65 either (a) by the Company
without Cause (and other than due to the Participant’s Disability), whether or
not during a Protection Period; or (b) by the Participant during a Protection
Period for Good Reason.


3



--------------------------------------------------------------------------------



ARTICLE III.
PARTICIPANTS
Section 3.01 Participants. Each Executive of the Company shall be a
“Participant” in the Plan. No other employees, consultants or independent
contracts shall be eligible to participate in the Plan or to receive any rights
or benefits hereunder. For the avoidance of doubt, the Executive Chairman of the
Company as of the Effective Date shall not be a Participant. An Executive who is
a Participant shall receive a written notice from the Company confirming
participation in the Plan.
ARTICLE IV.
SEVERANCEC
Section 4.01 Qualifying Termination Other Than During a Protection Period. If a
Participant experiences a Qualifying Termination other than during a Protection
Period, then, subject to Article VII, the Company will provide the Participant
with the following:
(a) Any unpaid annual cash incentive earned with respect to any fiscal year
ending on or preceding the date of termination, payable when such incentives are
paid generally to senior executives for such year;
(b) A pro-rated annual cash incentive for the fiscal year in which such
Qualifying Termination occurs, the amount of which shall be based on actual
performance under the applicable annual cash incentive plan and a fraction, the
numerator of which is the number of days elapsed during the performance year
through the date of termination and the denominator of which is 365, which
pro-rated annual cash incentive award shall be paid when awards are paid
generally to senior executives for such year;
(c) Severance payments as follows:
(A) If the Participant is the Company’s Chief Executive Officer, the severance
payments shall be in the aggregate amount equal to the product of (x) the sum of
(1) the Participant’s Base Salary in effect at the time of the Qualifying
Termination plus (2) the Participant’s annual target cash incentive award for
the year in which the Qualifying Termination occurs multiplied by (y) 1.5, which
amount shall be payable to the Participant in equal semi-monthly payroll
installments over a period of 18 months commencing with the first calendar month
following the month in which the Qualifying Termination occurs; and
(B) For any other Participant, the severance payments shall be in the aggregate
amount equal to the sum of (x) the Participant’s Base Salary in effect at the
time of the Qualifying Termination plus (y) the Participant’s annual target cash
incentive for the year in which the Qualifying Termination occurs, which amount
shall be payable to the Participant in equal semi-monthly payroll installments
over a period of 12 months commencing with the first calendar month following
the month in which the Qualifying Termination occurs; and
4



--------------------------------------------------------------------------------



(d) A lump sum payment equal to the full total monthly premium cost (i.e., the
Participant’s and the Company’s portion) for the Participant’s Healthcare
Coverage multiplied by (x) 18 for a Participant who is the Company’s Chief
Executive Officer, and (y) 12 for any other Participant. Such lump sum payment
shall be paid as soon as practicable after the General Release required by
Section 7.01(b) becomes effective, and in no event later than 75 days after the
Qualifying Termination.
Section 4.02 Qualifying Termination During a Protection Period. If a Participant
experiences a Qualifying Termination during a Protection Period then, subject to
Article VII, the Company will provide the Participant with the following:
(a) Any unpaid annual cash incentive award earned with respect to any fiscal
year ending on or preceding the date of termination, payable when awards are
paid generally to senior executives for such year;
(b) A pro-rated annual cash incentive for the fiscal year in which such
Qualifying Termination occurs, the amount of which shall be based on target
performance and a fraction, the numerator of which is the number of days elapsed
during the performance year through the date of termination and the denominator
of which is 365, payable at the time provided by Section 4.02(e);
(c) A lump sum severance payment payable at the time provided by Section 4.02(e)
in the aggregate amount equal to the product of (A) the sum of (1) the
Participant’s highest Base Salary during the Protection Period plus (2) the
Participant’s annual target cash incentive award for the year in which the
Qualifying Termination occurs multiplied by (B) two (2); provided, however, that
unless the Change in Control triggering the Protection Period also meets the
requirements of Section 409A(a)(2)(A)(v) and Treasury Regulation Section
1.409A-3(i)(5) (or any successor provision) thereunder, the amount payable to
the Participant under this Section 4.02(c) shall be paid to Participant in equal
semi-monthly payroll installments over a period of 24 months, not in a lump sum,
to the extent necessary to avoid the application of Section 409A(a)(1)(A) and
(B); and
(d) A lump sum payment payable at the time provided by Section 4.02(e) equal to
the full total monthly premium cost (i.e., the Participant’s and the Company’s
portion) for the Participant’s Healthcare Coverage multiplied by 24; and
Lump sum payments under this Section 4.02 shall be paid as soon as practicable
after the General Release required by Section 7.01(b) becomes effective, and in
no event later than 75 days after the Qualifying Termination.
Section 4.03 Change in Control Defined. A Change in Control of the Company shall
be deemed to have occurred if any of the events set forth in any one of the
following subparagraphs shall occur:


5



--------------------------------------------------------------------------------



(a) The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of either (i)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (1) and (2) of subsection
(iii) of this definition;
(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board;
(c) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) and in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and (2) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or
(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
Section 4.04Excise Tax. If it is determined that any amount, right or benefit
paid or payable (or otherwise provided or to be provided) to a Participant by
the Company or any of its affiliates under this Plan or any other plan, program
or arrangement under which the Participant participates or is a party, other
than amounts payable under this Section 4.04 (collectively, the “Payments”),
would constitute an “excess parachute payment” within the meaning of Section
280G of the Code, then the aggregate present value of the Payments shall be
reduced (but not below zero) to the Reduced Amount if
6



--------------------------------------------------------------------------------



and only if the Accounting Firm determines that the reduction will provide the
Participant with a greater Net After Tax Amount than the Participant would
realize without any reduction. No reduction shall be made, and the Participant
will be entitled to receive all of the Payments, unless the reduction would
provide the Participant with a greater Net After Tax Amount. For purposes of
this Section 4.04:
(a) The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of all Payments without causing any
Payment to be subject to the Excise Tax, determined in accordance with Section
280G(d)(4) of the Code.
(b) The term “Excise Tax” means the excise tax imposed under Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
(c) The “Net After Tax Amount” means the amount of the Payments or the Reduced
Amount, as applicable, net of taxes imposed under Code Sections 1, 3101(b) and
4999 and any state or local income taxes applicable to the Participant on the
date of payment. The determination of the Net After Tax Amount shall be made
using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Payments or the Reduced Amount.
If any Payments for a Participant are reduced under this Section 4.04, then the
Payments shall be reduced on a nondiscretionary basis in such a way to minimize
the reduction in economic value deliverable to the Participant. Where more than
one Payment has the same value for this purpose and they are payable at
different times, they will be reduced on a pro rata basis.
        As a result of the uncertainty in the application of Sections 280G and
4999 of the Code at the time that the Accounting Firm makes its determinations
under this Section 4.04, it is possible that amounts will have been paid or
distributed to a Participant that should not have been paid or distributed under
this Section 4.04 (“Overpayments”), or that additional amounts should be paid or
distributed to a Participant under this Section 4.04 (“Underpayments”). If the
Accounting Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or a Participant, which assertion
the Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Participant must repay the Overpayment to the Company, without interest;
provided, however, that repayment will not be required unless, and then only to
the extent that, the repayment would either reduce the amount on which the
Participant is subject to tax under Section 4999 of the Code or generate a
refund of tax imposed under Section 4999 of the Code. If the Accounting Firm
determines, based upon controlling precedent or substantial authority, that an
Underpayment has occurred, the Accounting Firm will notify the Participant and
the Company of that determination and the amount of that Underpayment will be
paid to the Participant by the Company.
        All determinations under this Section 4.04 shall be made by an
independent certified public accounting firm selected by the Company immediately
prior to any Change in Control (the “Accounting Firm”). The Accounting Firm
shall provide its determinations and any supporting calculations both to the
Company and each affected Participant within ten days after the Change in
Control. Any such determination by the Accounting Firm shall be binding upon
7



--------------------------------------------------------------------------------



the Company and each affected Participant. All of the fees and expenses of the
Accounting Firm in performing the determinations referred to in this Section
4.04 shall be borne solely by the Company
ARTICLE V.
OTHER TERMINATIONS
Section 5.01 Death; Disability. If a Participant’s employment terminates due to
the Participant’s death or Disability, then the Company shall pay or provide the
Participant (or the legal representative of the Participant’s estate in the case
of their death) with:
(a) Any unpaid cash incentive award earned with respect to any fiscal year
ending on or preceding the date of termination, payable when annual cash
incentives are paid generally to senior executives for such year;
(b) A pro-rated annual cash incentive award for the fiscal year in which such
termination occurs, the amount of which shall be based on actual performance
under the applicable annual cash incentive plan and a fraction, the numerator of
which is the number of days elapsed during the performance year through the date
of termination and the denominator of which is 365, which pro-rated cash
incentive award shall be paid when awards are paid generally to senior
executives for such year;
(c) Any disability insurance benefits, or life insurance proceeds, as the case
may be, as may be provided under the Company plans in which the Participant
participates immediately prior to such termination;
Section 5.02 Other Terminations of Employment. In no event shall a Participant
be entitled to any benefit under this Plan in the event that (i) the Participant
voluntarily terminates employment (which, if occurring during a Protection
Period, is without Good Reason); (ii) the Participant’s employment is terminated
by the Company without Cause and other than for Disability at or after
Participant’s attainment of age 65; or (iii) or the Participant’s employment is
terminated by the Company for Cause.
Section 5.03 Certain Accrued Obligations. For the avoidance of doubt, for any
termination of employment, whether or not a Qualifying Termination, a
Participant shall be entitled to receive (A) any accrued and unpaid Base Salary
through the date of termination and any accrued and unused vacation in
accordance with Company policy, and (B) reimbursement for any unreimbursed
expenses, incurred and documented in accordance with applicable Company policy,
through the date of termination.
ARTICLE VI.
LONG-TERM AWARDS
Section 6.01 Long-Term Awards. All of a Participant’s stock options, stock
appreciation rights, restricted stock units, performance share units and any
other long-term incentive awards granted
8



--------------------------------------------------------------------------------



under any long-term incentive plan of the Company, whether granted before or
after the Effective Date, shall be governed in accordance with their terms and
conditions, including with respect to the consequences of the termination of the
Participant’s employment or a change in control, and shall not be in any way
amended, modified or affected by this Plan.
ARTICLE VII.
CONDITIONS
Section 7.01 Conditions. Any payments or benefits made or provided to a
Participant pursuant to Sections 4.01 or 4.02 of the Plan are subject to the
Participant’s:
(a) compliance with the post-employment covenants set forth in the Participant’s
Business Protection Agreement or in any other written agreement between the
Company and the Participant that provides for post-employment covenants;
(b) delivery to the Company, and non-revocation, of an executed Agreement and
General Release substantially in the form attached to the Plan as Exhibit A (the
“General Release”); and
(c) delivery to the Company of a resignation from all offices, directorships and
fiduciary positions held by the Participant with the Company, its affiliates and
employee benefit plans.
The Company reserves the right to recover amounts paid under Section 4.01 or
4.02 of the Plan if a Participant fails to satisfy the requirements of Section
7.01(a). The Company shall provide the General Release to the Participant
promptly following the earlier of notice of termination or the date of the
Qualifying Termination, and such General Release must be executed and all
revocation periods shall have expired in accordance with its terms, but in no
case later than sixty (60) days after the Qualifying Termination. Any payments
under Section 4.01 or 4.02 of the Plan that would have otherwise been made
before the General Release becomes effective shall not be made until after the
General Release becomes effective, and in no event later than 75 days after the
Qualifying Termination.
ARTICLE VIII.
CLAIMS PROCEDURES
Section 8.01 Initial Claims. A Participant who believes he or she is entitled to
a payment under the Plan that has not been received may submit a written claim
for benefits to the Administrator within 60 days after the Participant’s
Qualifying Termination. Claims should be addressed and sent to:
Belden Inc.
Board of Directors
1 North Brentwood Boulevard, 15th Floor
Saint Louis, MO 63105
9



--------------------------------------------------------------------------------



If the Participant’s claim is denied, in whole or in part, the Participant will
be furnished with written notice of the denial within 90 days after the
Administrator’s receipt of the Participant’s written claim, unless special
circumstances require an extension of time for processing the claim, in which
case a period not to exceed 180 days will apply. If such an extension of time is
required, written notice of the extension will be furnished to the Participant
before the termination of the initial 90-day period and will describe the
special circumstances requiring the extension, and the date on which a decision
is expected to be rendered. Written notice of the denial of the Participant’s
claim will contain the following information:
(a) the specific reason or reasons for the denial of the Participant’s claim;
(b) references to the specific Plan provisions on which the denial of the
Participant’s claim was based;
(c) a description of any additional information or material required by the
Administrator to reconsider the Participant’s claim (to the extent applicable)
and an explanation of why such material or information is necessary; and
(d) a description of the Plan’s review procedures and time limits applicable to
such procedures, including a statement of the Participant’s right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.
Section 8.02 Appeal of Denied Claims. If the Participant’s claim is denied and
he or she wishes to submit a request for a review of the denied claim, the
Participant or his or her authorized representative must follow the procedures
described below:
(a) Upon receipt of the denied claim, the Participant (or his or her authorized
representative) may file a request for review of the claim in writing with the
Administrator. This request for review must be filed no later than 60 days after
the Participant has received written notification of the denial.
(b) The Participant has the right to submit in writing to the Administrator any
comments, documents, records or other information relating to his or her claim
for benefits.
(c) The Participant has the right to be provided with, upon request and free of
charge, reasonable access to and copies of all pertinent documents, records and
other information that is relevant to his or her claim for benefits.
(d) The review of the denied claim will take into account all comments,
documents, records and other information that the Participant submitted relating
to his or her claim, without regard to whether such information was submitted or
considered in the initial denial of his or her claim.
Section 8.03 Administrator’s Response to Appeal. The Administrator will provide
the Participant with written notice of its decision within 60 days after the
Administrator’s receipt of the Participant’s written claim for review. There may
be special circumstances which require an extension of this 60-day period. In
any such case, the Administrator will notify the Participant in writing within
the
10



--------------------------------------------------------------------------------



60-day period and the final decision will be made no later than 120 days after
the Administrator’s receipt of the Participant’s written claim for review. The
Administrator’s decision on the Participant’s claim for review will be
communicated to the Participant in writing and will clearly state:
(a) the specific reason or reasons for the denial of the Participant’s claim;
(b) reference to the specific Plan provisions on which the denial of the
Participant’s claim is based;
(c) a statement that the Participant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Plan and all documents,
records, and other information relevant to his or her claim for benefits; and
(d) a statement describing the Participant’s right to bring an action under
Section 502(a) of ERISA.
Section 8.04 Exhaustion of Administrative Remedies. The exhaustion of these
claims procedures is mandatory for resolving every claim and dispute arising
under the Plan. As to such claims and disputes:
(a) no claimant shall be permitted to commence any legal action to recover
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until these claims procedures have been exhausted in their entirety;
and
(b) in any such legal action, all explicit and implicit determinations by the
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.
Section 8.05 Arbitration. Any dispute or controversy arising under or in
connection with this Plan, after exhaustion of the claims procedures, shall be
arbitrated pursuant to the Delaware Rapid Arbitration Act, 10 Del. C. § 5801, et
seq. (the “DRAA”).  The arbitration shall be conducted in accordance with the
Model Rules for Arbitration under the DRAA then in effect provided, however,
that the parties may agree to modify or reject certain rules or adopt new or
different rules to govern the arbitration.  The single arbitrator shall be
selected by the mutual agreement of the Company and the applicable Participant,
unless the parties are unable to agree to an arbitrator, in which case, the
arbitrator will be selected by the Court of Chancery of Delaware.  The
arbitrator will have the authority to permit discovery, issue subpoenas and
commissions for the taking of depositions, and to follow the procedures that he
or she determines to be appropriate.  The arbitration hearing shall be conducted
in St. Louis, Missouri.  The arbitrator will have no power to award
consequential (including lost profits), punitive or exemplary damages.  The
decision of the arbitrator will be final and binding upon the parties hereto. 
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  Each party shall bear its own legal fees and costs associated
with the Arbitration and equally divide the filing fees, fees and expenses of
the arbitrator.  Any challenge to the final award of the arbitrator shall be
brought before the Supreme Court of the State of Delaware within the time frame
provided in the DRAA, and pursuant to the Rules of such Court.
11



--------------------------------------------------------------------------------



ARTICLE IX.
ADMINISTRATION, AMENDMENT AND TERMINATION
Section 9.01 Administration. The Administrator has the exclusive right, power
and authority, in its sole and absolute discretion, to administer and interpret
the Plan. The Administrator has all powers reasonably necessary to carry out its
responsibilities under the Plan including (but not limited to) the sole and
absolute discretionary authority to:
(a) administer the Plan according to its terms and to interpret Plan provisions;
(b) resolve and clarify inconsistencies, ambiguities, and omissions in the Plan
and among and between the Plan and other related documents;
(c) take all actions and make all decisions regarding questions of eligibility
and entitlement to benefits, and benefit amounts;
(d) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of the Plan;
(e) process and approve or deny all claims for benefits; and
(f) decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of the Plan, as may arise in connection with
the Plan.
The decision of the Administrator on any disputes arising under the Plan,
including (but not limited to) questions of construction, interpretation and
administration shall be final, conclusive and binding on all persons having an
interest in or under the Plan. Any determination made by the Administrator shall
be given deference in the event the determination is subject to judicial review
and shall be overturned by a court of law only if it is arbitrary and
capricious.
Section 9.02 Amendment and Termination. The Company reserves the right to amend
or terminate the Plan at any time, by providing at least 90 days advance written
notice to each Participant; provided that no such amendment or termination that
has the effect of reducing or diminishing the right of any Participant will be
effective without the written consent of such Participant.
ARTICLE X.
GENERAL PROVISIONS
Section 10.0 Effect on Other Plans, Agreements, and Benefits. 
(a) Any severance benefits payable to a Participant under the Plan will be in
lieu of and not in addition to any severance benefits to which the Participant
would otherwise be entitled under any general severance policy or severance plan
maintained by the Company or any agreement between the Participant and the
Company that provides for severance benefits, including any applicable
employment agreement, unless the policy, plan, or agreement expressly provides
for severance benefits to be in addition to those provided under the Plan; and
(ii) any
12



--------------------------------------------------------------------------------



severance benefits payable to a Participant under the Plan will be reduced by
any severance benefits to which the Participant is entitled by operation of a
statute or government regulations. Participation in the Plan by an Executive who
had previously entered into an Executive Employment Agreement with the Company
is conditioned on the Executive first agreeing in writing that the Executive
Employment Agreement is terminated and replaced by a Business Protection
Agreement and participation in the Plan.
(b) Any severance benefits payable to a Participant under the Plan will not be
counted as compensation for purposes of determining benefits under any other
benefit policies or plans of the Company, except to the extent expressly
provided therein.
Section 10.02 Mitigation and Offset. Except as set forth in this Plan, the
Company’s obligation to make the payments provided for in this Plan and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including without limitation, set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against a
Participant or others, except to the extent any amounts are due the Company or
its subsidiaries or affiliates pursuant to a judgment against the Participant.
In no event shall a Participant be obliged to seek other employment or take any
other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan, nor shall the amount of any payment
hereunder be reduced by any compensation earned by a Participant as a result of
employment by another employer, except as set forth in this Plan.
Section 10.03 Severability. The invalidity or unenforceability of any provision
of the Plan shall not affect the validity or enforceability of any other
provision of the Plan. If any provision of the Plan is held by a court of
competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision shall be deemed modified, amended and narrowed to the extent necessary
to render such provision legal, valid, and enforceable, and the other remaining
provisions of the Plan shall not be affected but shall remain in full force and
effect.
Section 10.04 Headings and Subheadings. Headings and subheadings contained in
the Plan are intended solely for convenience and no provision of the Plan is to
be construed by reference to the heading or subheading of any section or
paragraph.
Section 10.05 Unfunded Obligations. The amounts to be paid to Participants under
the Plan are unfunded obligations of the Company. The Company is not required to
segregate any monies or other assets from its general funds with respect to
these obligations. Participants shall not have any preference or security
interest in any assets of the Company other than as a general unsecured
creditor.
Section 10.06 Successors. The Plan will be binding upon any successor to the
Company, its assets, its businesses or its interest, in the same manner and to
the same extent that the Company would be obligated under the Plan if no
succession had taken place. In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by the
Plan, the Company shall require any successor to the Company to expressly and
unconditionally assume the Plan in writing and honor the obligations of the
Company hereunder, in the same manner and to the same extent that the Company
would be required to perform if no succession had taken place. All payments
13



--------------------------------------------------------------------------------



and benefits that become due to a Participant under the Plan will inure to the
benefit of his or her heirs, assigns, designees, or legal representatives.
Section 10.07 Non-Assignment of Benefits by Participants. Benefits payable under
the Plan to a Participant are for the sole use of the Participant. Except as
required by law, benefits provided under the Plan to a Participant cannot be
assigned, transferred or pledged by the Participant to anyone as collateral for
a debt or other obligation.
Section 10.08 Waiver. The Company’s failure to enforce any provision or
provisions of the Plan will not in any way be construed as a waiver of any such
provision or provisions, nor prevent any party from thereafter enforcing each
and every other provision of the Plan.
Section 10.09 Governing Law. To the extent not pre-empted by federal law, the
Plan shall be construed in accordance with and governed by the laws of Delaware
without regard to conflicts of law principles.
Section 10.10 Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state, and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.
Section 10.11 Code Section 409A. 
(a) It is intended that any amounts payable under the Plan and the Company’s and
any Participant’s exercise of authority or discretion hereunder shall comply
with the provisions of Section 409A of the Code and the treasury regulations
relating thereto so as not to subject the Participant to the payment of interest
and tax penalty which may be imposed under Section 409A. In furtherance of this
interest, anything to the contrary herein notwithstanding, no amounts shall be
payable to a Participant before such time as such payment fully complies with
the provisions of Section 409A and, to the extent that any regulations or other
guidance issued under Section 409A after the date of this Agreement would result
in a Participant being subject to payment of interest and tax penalty under
Section 409A, the Company shall amend the Plan in order to bring the Plan into
compliance with Section 409A.
(b) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Section 409A, (i) all such
reimbursements shall be made within a commercially reasonable time after
presentation of appropriate documentation but in no event later than the end of
the year immediately following the year in which Participant incurs such
reimbursement expenses, (ii) no such reimbursements or in-kind benefits will
affect any other costs or expenses eligible for reimbursement, or any other
in-kind benefits to be provided, in any other year and (iii) no such
reimbursements or in-kind benefits are subject to liquidation or exchange for
another payment or benefit.
(c) Without limiting the discretion of either the Company or a Participant to
terminate the Participant’s employment with the Company for any reason (or no
reason), solely for purposes of compliance with Section 409A a termination of
employment shall not be deemed to have occurred for purposes of any provision of
the Plan providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is
14



--------------------------------------------------------------------------------



also a separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h) (applying the 20% default post-separation limit thereunder))
as an employee and, for purposes of any such provision of the Plan, references
to a “termination” or “termination of employment” shall mean separation from
service as an employee and such payments shall thereupon be made at or following
such separation from service as an employee as provided hereunder.
(d) Notwithstanding any provision of the Plan to the contrary, in the event any
payment or benefit hereunder is determined to constitute nonqualified deferred
compensation subject to Section 409A of the Code, then to the extent necessary
to comply with Section 409A, such payment or benefit shall not be made, provided
or commenced until six months after a Participant’s date of termination of
employment. Lump sum payments will be made as soon as administratively
practicable following the six-month delay. Any installments otherwise due during
the six-month delay will be paid in a lump sum as soon as administratively
practicable following the six-month delay, and the remaining installments will
be paid in accordance with the original schedule. Any payments that are
postponed pursuant to the this paragraph shall accrue interest at an annual rate
(compounded monthly) equal to the short-term applicable federal rate (as in
effect under Section 1274(d) of the Code on the last day of the Participant’s
employment) plus 100 basis points, which interest shall be paid at the same time
as the postponed payment following the end of the applicable six-month period.
(e) For purposes of Section 409A of the Code, the right to a series of
installment payments shall be treated as a right to a series of separate
payments. Each separate payment in the series of separate payments shall be
analyzed separately for purposes of determining whether such payment is subject
to, or exempt from compliance with, the requirements of Section 409A.
(f) The Company makes no representations or warranties that the payments
provided under the Plan comply with, or are exempt from, Section 409A of the
Code, and in no event shall the Company be liable for any portion of any taxes,
penalties, interest, or other expenses that may be incurred by a Participant on
account of non-compliance with Section 409A.
[Signature on next page]


























15



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and as conclusive evidence of the adoption of this Plan,
Belden Inc. has caused this Plan to be duly executed in its name and behalf by a
duly authorized officer as of the Effective Date.






/s/ John Stroup
July 31, 2020
John Stroup,DateChairman of the BoardBelden Inc.




16




--------------------------------------------------------------------------------



EXHIBIT A
GENERAL RELEASE OF ALL CLAIMS
        This General Release of all Claims (“General Release”) is entered into
by the undersigned (“Executive”) in connection with Executive’s separation from
service with Belden Inc. (the “Company”).
WHEREAS Executive is a participant in the Company’s Executive Severance Plan
(the “Plan”);
WHEREAS Executive’s employment with the Company has terminated effective
__________, 20__, and such termination of employment is a “Qualifying
Termination” as defined under the Plan; and
WHEREAS Executive desires to release all claims arising from Executive’s
employment and the termination of Executive’s employment, as a condition to
receiving severance benefits under, and in accordance with, the Plan.
NOW, THEREFORE, in consideration of the premises, mutual promises, and
agreements of the parties set forth in this General Release, and other good and
valuable consideration, the receipt and sufficiency of which Executive hereby
acknowledges, and intending to be legally bound, Executive agrees as follows:
1.Claims Released by Executive and Releasers. Executive, for himself or herself,
his or her heirs, administrators, legal representatives, executors, successors,
assigns, and all other persons claiming through Executive, if any (collectively,
“Releasers”), does hereby release, waive, and forever discharge the Company, the
Company’s subsidiaries, parents, affiliates, related organizations, employees,
officers, directors, attorneys, successors, and assigns (collectively, the
“Releasees”) from, and does fully waive any obligations of Releasees to
Releasers for, any and all liability, actions, charges, causes of action,
demands, damages, or claims for relief, remuneration, sums of money, accounts or
expenses (including attorneys’ fees and costs) of any kind whatsoever, whether
known or unknown or contingent or absolute, which heretofore has been or which
hereafter may be suffered or sustained, directly or indirectly, by Releasers in
consequence of, arising out of, or in any way relating to Executive’s employment
with the Company or any of its affiliates or the termination of Executive’s
employment. The foregoing release, discharge, and waiver includes, but is not
limited to, all claims and any obligations or causes of action arising from such
claims, including but not limited to:
(a) any claims under any stock option and restricted stock units agreements
between Executive and the Company;
(b) claims for wrongful or retaliatory discharge, lost or unpaid wages,
compensation or benefits, breach of contract, libel, slander, defamation or
intentional or negligent infliction of emotional distress, assault, battery,
constructive discharge, negligent hiring, retention or supervision, fraud,
misrepresentation, conversion, tortious interference, or breach of fiduciary
duty;




A-1




--------------------------------------------------------------------------------



(c) claims to vacation or paid time off or compensation under any bonus,
severance, workforce reduction, outplacement or any other similar plan sponsored
by the Company; and
(d) claims under any federal, state or local statute including Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1866 and 1871 (42 U.S.C. §
1981), the National Labor Relations Act, the Age Discrimination in Employment
Act (ADEA), the Employment Retirement Income Security Act (ERISA), the Family
and Medical Leave Act (FMLA), the WARN Act, the Rehabilitation Act of 1973.
By referencing the laws above, the Company does not admit to coverage of the
Releasees under any of these laws.
2.  Settlement, Accord, Satisfaction and Covenant Not to Sue. Executive
acknowledges that this General Release constitutes a full settlement, accord and
satisfaction of all claims covered by the provisions of Section 1. Executive
agrees never to sue Releasees in or file a complaint or claim against any of the
Releasees in any court of law based on any claim covered by the language in
Section 1, whether known or unknown at the time of execution. Executive also
agrees to waive the right to receive future monetary recovery directly from the
Company or the Releasees, including Company payments that result from any
complaints or EEOC charges that Executive files with any governmental agency
(including the Equal Employment Opportunity Commission) or that are filed on
Executive’s behalf, but Executive understands that this General Release does not
impact Executive’s ability to receive and retain an award from a
government-administered whistleblower award program for providing information
directly to a government agency.
3. Claims Not Released by Executive and Releasers. Notwithstanding the
foregoing, it is understood by the parties that Executive is not releasing:
(a)   any claims that may arise after the date Executive signs this General
Release or under the terms of this General Release, including claims for any
payments under the Plan that by the Plan’s terms will not be made until after
the date this Release becomes effective;
(b)  any claims of indemnification under an indemnification agreement with the
Company or rights of coverage under directors’ and officers’ liability
insurance;
(c)  any claims which cannot be waived by law, including but not limited to the
right to participate in an investigation conducted by certain government
agencies (except that Executive does, however, waive Executive’s right to any
monetary recovery should any agency (such as the Equal Employment Opportunity
Commission) pursue any claims on Executive’s behalf); or




A-2




--------------------------------------------------------------------------------



(d)  claims to any vested benefits that Executive already is entitled to receive
under any of the Company’s employee benefit plans, or any right Employee has to
benefits under workers’ compensation laws, unemployment compensation laws or the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).
4. Affirmation of Covenants. Executive acknowledges, agrees and affirms that
Executive is subject to certain post-employment covenants pursuant to a separate
Business Protection Agreement, which covenants survive the termination of
Executive’s employment and the execution of this General Release.
5. Cooperation. Executive agrees that Executive shall, to the extent reasonably
requested in writing, cooperate with the Company in any pending or future
litigation in which the Company is a party, and regarding which Executive, by
virtue of Executive’s employment, has factual knowledge or information relevant
to said litigation. Executive further agrees that in any such litigation,
Executive shall, without the necessity for subpoena, provide, in any
jurisdiction in which the Company requests, truthful testimony relevant to said
litigation. The Company will reimburse Executive for any reasonable,
out-of-pocket expenses associated with providing such cooperation.
a.6. Acknowledgements. Executive acknowledges and recites that:
(a) Executive has executed this General Release knowingly and voluntarily;
(b) Executive has read and understands this General Release in its entirety;
(c) Executive has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice he or she wishes with respect to the terms of this General
Release before executing it;
(d) Executive’s execution of this General Release has not been coerced by any
employee or agent of the Company; and
(e) Executive has been offered at least twenty-one (21) calendar days after
receipt of this General Release to consider its terms before executing it.
7. Governing Law. This General Release shall be governed by the internal laws
(and not the choice of laws) of the State of Delaware, except for the
application of pre-emptive Federal law.
8. Right to Revoke. Executive shall have seven (7) days from the date hereof to
revoke this General Release by providing written notice of the revocation to the
Company, upon which revocation this General Release shall be unenforceable and
null and void and in the absence of such revocation this General Release shall
be binding and irrevocable by Executive.




A-3




--------------------------------------------------------------------------------



Notice to the Company should be provided by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
Belden Inc.
One North Brentwood
15th Floor
St. Louis, Missouri 63105
        Attn: General Counsel


PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.




Date:   , 20__
EXECUTIVE:





A-4


